Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

2.	Prior rejection of claims 6 and 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in view of applicant’s amendments.
Response to Arguments
3.	Applicant’s arguments, see remarks pages 12-14, filed 3/19/2021, with respect to 1-20 have been fully considered and are persuasive.  The 35 USC 102 rejections of claims 1-20 has been withdrawn. 
Examiner' s Amendment
4.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

5.	Authorization for an examiner's amendment was given in a telephone interview with Harish Ruchandani (reg. 58770) on 6/15/2021.

6.	In the claims: 
	-Claims  1, 9, and 17-19 are to be amended.  

-All other claims (claims 2-8, 10-16, and 21) are as filed on 3/19/21.

1. (Currently Amended) A computer-implemented method comprising: 
determining a partition size and a number of partitions for each of a plurality of partitions by which to partition an initial data set to be transferred from a first location to a second location, wherein the initial data set comprises a plurality of columns, each column including a plurality of row records to be partitioned; 
determining a uniqueness factor for each column of a subset comprising two or more of the plurality of columns of the initial dataset, wherein the uniqueness factor indicates a count of how many unique values are stored across the plurality of rows of each column of the subset, and wherein the uniqueness factor for each column of the subset is less than a number of rows for each respective column of the subset; 
identifying a partition set of two or more columns from the subset to use to partition the initial data set, wherein the identifying is based on a combined uniqueness factor for the identified partition set of two or more columns being greater than or equal to the number of partitions; 
identifying, based on the partition size, a set of values from the row records from the partition set of columns; 
partitioning, based on the identified set of values, the initial data set into the number of partitions; and Atty. Dkt. No. 1933.5270000-3-Mihm ea al. Reply to Office Action of January 7, 2021Application No. To Be Assigned 
performing one of transmitting or receiving at least one of the partitions.

9. (Currently Amended) A system comprising: 
a memory; and 
at least one processor coupled to the memory and configured to: 
determine a partition size and a number of partitions for each of a plurality of partitions by which to partition an initial data set to be transferred from a first location to a second location, wherein the initial data set comprises a plurality of columns, each column including a plurality of row records to be partitioned; 
determine a uniqueness factor for each column of a subset comprising two or more of the plurality of columns of the initial dataset, wherein the uniqueness factor indicates a count of how many unique values are stored across the plurality of rows of each column of the subset, and wherein the uniqueness factor for each column of the subset is less than a number of rows for each respective column of the subset; 
identify a partition set of two or more  columns from the subset to use to partition the initial data set, wherein the identifying is based on a combined uniqueness factor for the identified partition set of two or more columns being greater than or equal to the number of partitions; Atty. Dkt. No. 1933.5270000-6-Mihm et al. Reply to Office Action of January 7, 2021Application No. To Be Assigned 
identify, based on the partition size, a set of values from the row records from the partition set of columns; 
partition, based on the identified set of values, the initial data set into the number of partitions; and 
perform one of transmitting or receiving at least one of the partitions.


determining a partition size and a number of partitions for each of a plurality of partitions by which to partition an initial data set to be transferred from a first location to a second location, wherein the initial data set comprises a plurality of columns, each column including a plurality of row records to be partitioned; 
determining a uniqueness factor for each column of a subset comprising two or more of the plurality of columns of the initial dataset, wherein the uniqueness factor indicates a count of how many unique values are stored across the plurality of rows of each column of the subset, and wherein the uniqueness factor for each column of the subset is less than a number of rows for each respective column of the subset; 
identifying a partition set of two or more columns from the subset to use to partition the initial data set, wherein the identifying is based on a combined uniqueness factor for the identified partition set of two or more columns being greater than or equal Atty. Dkt. No. 1933.5270000-9-Mihm et al. Reply to Office Action of January 7, 2021Application No. To Be Assigned to the number of partitions; 
identifying, based on the partition size, a set of values from the row records from the partition set of columns; 
partitioning, based on the identified set of values, the initial data set into the number of partitions; and 
performing one of transmitting or receiving at least one of the partitions.

non-transitory computer-readable device of claim 17, wherein the determining the uniqueness factor comprises: determining a primary key from metadata associated with the initial data set, wherein the partition set of two or more columns incudes the primary key.  

19. (Currently Amended) The non-transitory computer-readable device of claim 17, wherein the determining the uniqueness factor comprises: determining a set of defined columns provided by a user; determining the uniqueness factor for each of the columns of the defined set of columns; and determining that the partition set of two or more columns incudes  the set of defined columns.



Allowable Subject Matter
7.	Claims 1-19 and 21 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".


Conclusion

Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924.  The examiner can normally be reached on M-F 11-730pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL PHAM/Primary Examiner, Art Unit 2167